Citation Nr: 1643148	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-10 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for eczematous dermatitis (hereinafter "skin disability"), claimed as skin rashes.  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from September 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO in Winston-Salem, North Carolina, which denied service connection for a skin disability. 

VA treatment records from September 2009, within one year of the November 2008 rating decision, reflect the Veteran was diagnosed with eczematous dermatitis.  As new and material evidence was received within one year of the decision, the November 2008 rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2015).  In March 2010, the RO again denied service connection for a skin disability, and in July 2010 the Veteran submitted a timely notice of disagreement.  As the November 2008 rating decision did not become final, the Board finds the date of claim for service connection for a skin disability was the date the claim was received, on May 20, 2008.  As such, the Board did not need to consider whether new and material evidence was received to reopen the issue. 


FINDING OF FACT

The currently diagnosed eczematous dermatitis had its onset during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In this decision, the Board grants service connection for a skin disability.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary. 

Service Connection for a Skin Disability 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran has been diagnosed with eczematous dermatitis (skin rashes), which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  


Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court of has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran essentially contends that the currently diagnosed skin disability first manifested during service and has continued since service separation.  See December 2009 VA examination report; see also March 2013 substantive appeal.  

First, the evidence of record demonstrates that the Veteran has currently diagnosed eczematous dermatitis.  See September 2009 VA treatment record; see also June 2009 and March 2010 VA treatment records.  Current disability is not in question. 

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there was onset of symptoms of a skin disability, later diagnosed as eczematous dermatitis, in service and since service separation (i.e., whether a skin disability was "incurred in" service).  Evidence weighing against this finding includes the service treatment records showing no complaints of, treatment for, or symptoms of a skin disability.  The evidence weighing in favor of the claim includes the March 1967 service entrance examination report reflecting the skin was clinically evaluated as normal, the March 1967 report of medical history showing the Veteran denied having any skin disease at service entrance, and the June 1969 report of medical history showing the Veteran checked "yes" to the question of whether he ever had or now has a skin disease shortly before separation from service.  Further, no service separation examination was conducted.  Additional favorable evidence includes the Veteran's consistent lay statements demonstrating skin disability symptoms since service, to include a December 2009 VA examination report reflecting self-reports of a skin rash beginning in 1969 and the March 2013 statement showing the Veteran wrote that the skin disability first manifested during service and has continued since service separation.  

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the presumptive theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  While the skin disability is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had skin disability symptoms that began during service and continued since service separation, which was later diagnosed as eczematous dermatitis, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  

As discussed above, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the skin disability (later diagnosed as eczematous dermatitis) began in service and was so directly "incurred in" service.  The finding that the Veteran has had skin disability symptoms since service is supportive of the direct service connection theory of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed skin disability.  See Horowitz v. 

Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the skin disability was incurred in active service; thus, the criteria for service connection for a skin disability of eczematous dermatitis have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disability of eczematous dermatitis is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


